—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered October 6, 1988, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record demonstrates that soon after receiving a radio transmission describing a man who had allegedly stolen a computer, a police officer observed the defendant walking on a nearby street. The defendant fit the physical description and was carrying a brown shopping bag as reported in the transmission. Upon seeing the passing police car, the defendant turned into a store, deposited the bag near a counter, and then exited. When met by the officer at the door and asked about the bag, the defendant replied: "What bag?” The officer then retrieved the bag from inside the store and found it to contain the stolen computer.
We find that the property was abandoned by the defendant (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v Bloomfield, 156 AD2d 572; People v Greene, 150 AD2d *815604) and thus he no longer had a reasonable expectation of privacy in it at the time of the seizure. Consequently, the defendant lacked standing to challenge its introduction at trial (see, People v Leung, 68 NY2d 734; People v Howard, 50 NY2d 583, cert denied 449 US 1023).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.